Ludeling, C. J.,
dissenting. The defendant has urged several objections to the constitutionality of act No. 93, approved nineteenth of *628April, 1871, only two of which have even the semblance of being well founded. They are, that it violates article 111 of the Constitution, which prohibits the General Assembly from contracting a debt exceeding $100,000, unless it provides for payment of the principal and interest. If it be conceded that a debt was created by that act, still the Legislature did provide for the payment thereof by making the certificates receivable for taxes. The General Assembly was vested with the discretion to say what waj's and means should be provided for the payment of the debt, and that discretion is not subject to the control or suspension of the courts. Cooley, Con. Lira. 187; 36 Barb. 193; 34 Ind. 137; 15 Md. 376; 19 Barb. 81; 23 111. 207; 22 An. 555.
The other objection is, that the law violates the constitutional amendment, limiting the State debt to $25,000,000. Entertaining the opinion, which I expressed in the dissenting opinion in the case of the Factors’ and Traders’ Insurance Company v. the City of New Orleans, that there is no natural obligation to pay an unconstitutional tax, I can not recognize that the act aforesaid created a debt. It simply recognized a debt which had existed ever since the erroneous payment of the tax. I dissent, therefore, from the opinion of the majority of the court.
Wyly, J. T concur in the dissenting opinion of the Chief Justice. Rehearing refused.